Citation Nr: 1451538	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  14-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of the initially assigned 80 percent rating for bilateral hearing loss (whether the January 2014 reduction in rating for bilateral hearing loss from 80 percent to 70 percent was proper).

2.  Entitlement to an earlier effective date prior to September 17, 2010, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an initial disability rating higher than 80 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1945 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The RO's January 2014 reduction in rating for bilateral hearing loss from 80 percent to 70 percent did not adhere to procedural requirements necessary to accomplish a valid reduction.  

2.  There was no prior unadjudicated/pending claim for service connection for bilateral hearing loss before September 17, 2010.

3.  The Veteran's bilateral hearing loss disability has been manifested by puretone thresholds greater than 55 decibels, in each ear, in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz throughout the appeal period; but is not shown productive of hearing acuity worse than Level IX in the left ear and Level X in the right ear at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The RO's January 2014 reduction in rating for bilateral hearing loss from 80 percent to 70 percent is void ab initio.  38 C.F.R. § 3.105(e) (2014); Kitchens v. Brown, 7 Vet. App. 320 (1995).

2.  The criteria for an effective date for the grant of service connection for bilateral hearing loss prior to September 17, 2010, are not met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.400 (2014).

3.  The criteria for an initial disability rating higher than 80 percent for bilateral hearing loss are not met at any time during the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case the claims for higher rating and earlier effective date stem from the initial grant of service connection.  As such, the notice that was provided to the Veteran before service connection was granted in November and December of 2010 was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeal has been obtained.  The Veteran's service and post-service medical records were obtained and are in the claims file.  Additionally, the Veteran was accorded multiple VA examinations regarding his claim for an increased rating for hearing loss.  The Board has reviewed the ensuing reports and finds that they are adequate because the examiners conducted a personal examination of the Veteran and performed requisite clinical tests; reviewed the claims file and discussed the Veteran's medical history; and provided examination findings in detail.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran was also offered an opportunity to testify in a Board hearing regarding his claims, which he declined.

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop the evidence is needed.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board will therefore proceed to the merits of the appeals.

I.  Reduction

In a rating decision dated in August 2011 the RO granted service connection for bilateral hearing loss with a rating of 80 percent, effective from September 2010.  The Veteran appealed for a higher rating.

In November 2013, the RO sent the Veteran a letter proposing to reduce the evaluation for his hearing loss from 80 percent to 70 percent, and invited the Veteran to submit evidence to show the change should not be made.  

In December 2013 correspondence, the Veteran provided arguments against the proposed reduction.  

In a January 2014 rating action, the RO reduced the evaluation for the Veteran's service-connected bilateral hearing loss from 80 percent to 70 percent effective April 1, 2014.  In that decision, the RO referenced the point that the Veteran had not responded to its proposed action.  

A disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

38 C.F.R. § 3.105(e) provides that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

As indicated above, the Veteran presented lay argument in opposition to the proposed reduction-in-rating multiple times during the 60 day window after he was advised of the proposed action.  According to the specific language of the January 2014 rating action that put into effect the proposed reduction, this evidence the Veteran submitted was not considered.  The Board accordingly finds the April 2014 reduction in rating for hearing loss from 80 percent to 70 percent to be void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) ("Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law."); see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (noting that the regulatory language in 38 C.F.R. § 3.344(a) has not changed since its adoption in February 1961 . . . that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio).  




II.  Earlier effective date for the grant of service connection for hearing loss

In a rating decision dated in August 2011, the RO granted service connection for bilateral hearing loss, with a rating of 80 percent effective September 17, 2010.  This portion of the decision concerns the propriety of the assigned effective date.  

Unless otherwise specifically provided by statute, the effective date of an award of disability compensation shall be the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, although a written claim for service connection for bilateral hearing loss was not received by VA until October 2010, the RO granted service connection for bilateral hearing loss effective from the September 2010 date of the Veteran's telephone contact for service connection; that is, September 17, 2010.  Because there is no prior unadjudicated claim for service connection (before September 2010) the Board finds that an effective date prior to September 17, 2010, for the grant of service connection for hearing loss is not warranted.  

Although the Veteran argues for an effective date from his July 1960 claim for service connection (including that there was clear and unmistakable error in the October 1960 rating decision that denied that claim), the Board has already affirmed the RO's October 1960 decision in its own April 1962 denial of service connection for the claimed ear disorder; and the Board's decision is final.  38 C.F.R. § 20.1100.  Consequently, the RO's October 1960 denial of service connection may not now be attacked on the grounds of clear and unmistakable error.  

Additionally, there is no pending claim for service connection for hearing loss from the time of the Board's 1962 decision until the Veteran's 2010 claim.  In this regard the Board notes that in January 1977 the Veteran filed another claim for service connection for bilateral hearing loss, which was denied by the RO in a March 1977 rating decision on the grounds of no new and material evidence.  After appropriate notice of that decision, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the March 1977 rating decision; so it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  There is no other communication in the claims file after the March 1977 rating decision that may be construed as a claim for service connection for hearing loss until the Veteran's September 2010 telephone contact with the RO.  

Therefore, and in the absence of a pending, unadjudicated claim of service connection for bilateral hearing loss before the current 2010 claim to reopen, there is no factual or legal basis for an effective date prior to September 17, 2010, for the grant of service connection for bilateral hearing loss.  This appeal must therefore be denied because the RO has already assigned the earliest possible effective date provided by law.  38 C.F.R. § 3.400(b)(2).

III.  Increased rating hearing loss

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R.§§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater; or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).


Merits

As stated before, in August 2011 the RO granted service connection for bilateral hearing loss with a rating of 80 percent.  The Veteran seeks an initial rating higher than 80 percent for his service-connected bilateral hearing loss.  

The evidence includes the results of two audiology examinations that were done during the appeal period.  On VA audiology examination in January 2011, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 105, 95, 100, and 105, respectively, in the RIGHT ear; and 75, 95, 100, and 100, respectively, in the LEFT ear; for an average of 101.25 decibels in the RIGHT ear, and 92.5 decibels in the LEFT ear.  Speech recognition was not found in the right ear, but was 80 percent in the left ear.  These findings correspond to Level XI hearing in the right ear, and Level V hearing in the left ear which equates to a 40 percent rating.  38 C.F.R. § 4.85, Tables VI and VII.  However, evaluation under the exceptional pattern of hearing impairment provisions of 38 C.F.R. § 4.86 is also warranted because the Veteran's bilateral ear thresholds in ear of the four frequencies 1000, 2000, 3000, and 4000 Hertz are greater than 55 decibels.  Plotting of the averages in Table VIA denotes right ear hearing at Level X, and left ear at Level IX, which equates to a 70 percent rating.  Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  This does not support a rating higher than 80 percent for bilateral hearing loss.

On VA audiology examination in August 2013, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 95, 85, 80, and 100, respectively, in the RIGHT ear; and 75, 95, 90, and 105, respectively, in the LEFT ear; for an average of 90 decibels in the RIGHT ear, and 91.25 decibels in the LEFT ear.  Speech recognition scores were 40 percent in the right ear, and 88 percent in the left ear.  These findings correspond to Level X hearing in the right ear, and Level IV hearing in the left ear which equates to a 30 percent rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the exceptional pattern provisions of 38 C.F.R. § 4.86 yields a right ear ranking of Level VIII, and left ear of Level IX, which equates to a 50 percent rating.  Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  This does not support a rating higher than 80 percent for bilateral hearing loss.

Accordingly, the Board finds that the criteria for an initial schedular rating higher than 80 percent are not met at any time during the appeal period; and a staged rating is in turn not warranted.  Fenderson, 12 Vet. App. 119, 126-27.

As for an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptoms of difficulty hearing in most listening situations due to his hearing impairment with tinnitus; and provide for higher ratings for more severe symptoms of hearing loss.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable.  Despite the severity of his hearing condition, including the use of hearing aids since 1954 (see January 2011 VA examination), the Veteran was gainfully employed, including as an attorney, during his work years (see August 2013 VA examination).  Although he is now unemployed, he reports that he is voluntarily retired by virtue of his age.  The Board accordingly finds that a claim for TDIU is not raised by the evidence.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, the Veteran's 80 percent rating for bilateral hearing loss is restored effective April 1, 2014.

An effective date prior to September 17, 2010, for the grant of service connection for bilateral hearing loss is denied.

An initial disability rating higher than 80 percent for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


